Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 04-09-2020 under new application, which have been placed of record in the file. Claims 1-22 are pending in this action. 

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04-09-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 7 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations “imaginary lines’ what is the imaginary lines are and what roles do they play determining change of resistance in a Wheatstone bridge circuitry when pressure applied, and detecting pressure position on a touch sensor display panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ShInya Luchi et al. (US 20170285799 A1) in view of Mandlik Prashant et al. (US 20180174505 A1).
 
Regarding Claim 1, ShInya Luchi  et al. (US 20170285799 A1) suggests a touch sensor please see figure 8, page 6 paragraphs 96-98 suggests touch sensor formed by matrix of electrodes) comprising: a base layer (please see figure 8, page 6 paragraphs 96-98 item #31 base layer detecting touch ) ; electrode units disposed on the base layer please see figure 8, page 6 paragraphs 96-98 suggest matrix of electrodes on the base layer), the electrode units being arranged in a first direction and a second direction crossing the first direction please see figure 8, page 6 paragraphs 96-98 suggesting electrodes are in array or in matrix); and first lines in a same layer as the electrode units (please see figures 9, 28, 31 suggest the line 71 and 72 are on same layer as touch detection layer TDL please see pages 6, 7, paragraphs 101, 102), the first lines being disposed between some of the electrode units (please see figures 9, 28, 31  the first line 
However, ShInya Luchi et al. (US 20170285799 A1) fails to suggest the loop-shaped first lines comprise resistance lines.
However, prior art of Mandlik Prashant et al. (US 20180174505 A1) doe suggests the loop-shaped first lines comprise resistance lines (please see figures 7, 8, pages 2, 4, paragraphs 26, 48).
ShInya Luchi et al. (US 20170285799 A1) teaches display apparatus with touch sensing functions and achieving touch sensing as well as pressure sensing with strain gauge Wheatstone bridge .
Mandlik Prashant et al. (US 20180174505 A1) teaches touch screen display with strain gauge resistance sensing circuits. loop-shaped first lines comprise resistance lines.

ShInya Luchi et al. (US 20170285799 A1) does not teach loop-shaped first lines comprise resistance lines
ShInya Luchi et al. (US 20170285799 A1) contained a device which differed the claimed process by the substitution of the step of loop-shaped first lines comprise resistance lines. Mandlik Prashant et al. (US 20180174505 A1) teaches substituted step of loop-shaped first lines comprise resistance lines and their functions were known in the art to enabling a touch sensing display to measure strain or pressure  applied to touch sensing surface by measuring the change in resistance. ShInya Luchi  et al. (US 20170285799 A1) substituting teaching of  loop-shaped first lines comprise resistance lines of Mandlik Prashant et al. (US 20180174505 A1) and the results would have been predictable and resulted in detecting the strain or pressure applied to touch sensing display unit and not only identify the touch position also any cracks or damage to display device by measuring change in resistance (pages 1, 2, paragraph 8, 26).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.


Regarding Claim 2, ShInya Luchi  et al. (US 20170285799 A1) suggests a plan view, an imaginary line connecting centers of the connection lines has a zigzag shape 
Please also see prior art of Mandlik Prashant et al. (US 20180174505 A1) disclosure, figures 2, 3, 6, 8.
ShInya Luchi et al. (US 20170285799 A1) in view of Mandlik Prashant et al. (US 20180174505 A1) fails to teach or recite the connecting lines having imaginary zigzag shape.
However, Examiner maintains the connecting lines having imaginary zigzag shape is well known to one ordinary skill in the art as disclosed by prior art of Jee Seok Hyun (US 20160034071 A1) disclosure, please see figure 5C, 9A, 9B, 10, pages 2,5, 6 paragraph paragraphs 34, 80, 82, claims 1, 3.

Regarding Claim 3, ShInya Luchi  et al. (US 20170285799 A1) suggests: each of the electrode units has an island shape (please see figure 8; and the first lines are spaced apart from the electrode units 5, 9, 10, 28, 31, 36, 37, 44, 51 suggesting first line with resistance  are separated from touch sensing electrode).
Please also see prior art of Mandlik Prashant et al. (US 20180174505 A1) disclosure, loop-shaped first lines comprise resistance lines please see figures 7, 8, pages 2, 4, paragraphs 26, 48).
 Further Examine maintains touch sensing electrode units has an island shape is well-known to one ordinary skill in the art as disclosed by prior art of Picciotto Carl E et al. (US 20160195955 A1) disclosure figures 6, 7, page 5, 6, paragraphs 49-53 


Please also see Mandlik Prashant et al. (US 20180174505 A1) disclosure, paragraphs 30, 44, 46 suggesting first resistive lines are second lines are connected to pad to measure change in resistance.
 	Further examine maintains using a pad to have interconnect is well known to one ordinary skill in the art as disclosed by prior art of disclosure; HASHIDA;Yasunori  et al. (US 20160320879 A1)  figures 4, 5,  page 5, 6, paragraphs 61-70, 77-80

Regarding Claim 5, ShInya Luchi et al. (US 20170285799 A1) suggests each of the second lines comprises: one or more first portions extending in the first direction; and one or more second portions connected to at least one of the one or more first portions to form a bent portion, the one or more second portions extending in the second direction (Please see figures 9, page 6, 7, paragraphs 101, 102).

Regarding Claim 6, ShInya Luchi et al. (US 20170285799 A1) suggests the bent portions are arranged in correspondence with one another (Please see figures 9, page 6, 7, paragraphs 101, 102).


Further, Examiner maintains suggests “imaginary lines extend through respective groups of the one or more second portions, each imaginary line among the imaginary lines extending in a third direction crossing each of the first direction and the second direction; and the imaginary lines are spaced apart from one another in the first direction” is well known to one ordinary skill in the art as disclosed by prior art of Jee Seok Hyun (US 20160034071 A1) disclosure, please see figure 5C, 9A, 9B, 10, pages 2,5, 6 paragraph paragraphs 34, 80, 82, claims 1, 3.

Regarding Claim 8, ShInya Luchi  et al. (US 20170285799 A1) suggests each electrode unit among the electrode units is directly connected to a second portion among the one or more second portions of a corresponding second line (please see figure 9, pages 6, 7,pargarpha 101, 102).

Regarding Claim 9, ShInya Luchi et al. (US 20170285799 A1) suggests the resistance lines comprise branch lines extending from respective connections between the connection lines and the resistance lines (please see figures 13, 14,page 9, 

Regarding Claim 10, ShInya Luchi et al. (US 20170285799 A1) suggests a first resistance line among the resistance lines is connected to the first signal line; and a second resistance line among the resistance lines is connected to the second signal line please see figures 13, 14, pages 6, 7, 9, paragraphs 101, 102,112-116 suggests    how the resistance lines are connected to signal lines).

Regarding Claim 11, ShInya Luchi et al. (US 20170285799 A1) suggests the loop-shaped first lines form strain gauges, the strain gauges comprising mesh holes and body portions (figure 36, page 13, paragraphs 146-148 suggest strain gauges, the strain gauges comprising mesh holes and body portions).

Regarding Claim 12, ShInya Luchi et al. (US 20170285799 A1) suggests a display device9please see figure 57page 18,  paragraph 185), comprising: a pixel defining layer (page 18., paragraphs 185-188) comprising openings corresponding to light emitting areas (pages 18, 19, paragraphs 188, 912 suggesting having opening in the light emitting layer), each light emitting area among the light emitting areas comprising: a first electrode at least partially exposed by an opening among the openings (please see figure 57, paragraphs 188, 192); a light emitting layer (item # 56) disposed on the first electrode (item # 57) in the opening; and a second electrode overlapping the first electrode (please see figure 57, Item # 55 page 18, paragraph 188) 
first line comprises resistance lines extending in the first direction and connection lines extending in the second direction; the resistance lines are connected together by the 
However, ShInya Luchi et al. (US 20170285799 A1) fails to suggest the loop-shaped first lines comprise resistance lines.
However, prior art of Mandlik Prashant et al. (US 20180174505 A1) doe suggests the loop-shaped first lines comprise resistance lines (please see figures 7, 8, pages 2, 4, paragraphs 26, 48).
ShInya Luchi  et al. (US 20170285799 A1) teaches display apparatus with touch sensing functions and achieving touch sensing as well as pressure sensing with strain gauge Wheatstone bridge .
Mandlik Prashant et al. (US 20180174505 A1) teaches touch screen display with strain gauge resistance sensing circuits. loop-shaped first lines comprise resistance lines.
ShInya Luchi  et al. (US 20170285799 A1) teaches display apparatus with touch sensing functions and achieving touch sensing as well as pressure sensing with strain gauge Wheatstone bridge circuit technology.
ShInya Luchi et al. (US 20170285799 A1) does not teach loop-shaped first lines comprise resistance lines
ShInya Luchi et al. (US 20170285799 A1) contained a device which differed the claimed process by the substitution of the step of loop-shaped first lines comprise resistance lines. Mandlik Prashant et al. (US 20180174505 A1) teaches substituted step of loop-shaped first lines comprise resistance lines and their functions were known in the art to enabling a touch sensing display to measure strain or pressure  applied to touch sensing surface by measuring the change in resistance. ShInya Luchi et al. (US 20170285799 A1) substituting teaching of loop-shaped first lines comprise resistance lines of Mandlik Prashant et al. (US 20180174505 A1) and the results would have been predictable and resulted in detecting the strain or pressure applied to touch sensing display unit and not only identify the touch position also any cracks or damage to display device by measuring change in resistance (pages 1, 2, paragraph 8, 26).
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 13, ShInya Luchi  et al. (US 20170285799 A1) suggests a plan view, an imaginary line connecting centers of the connection lines has a zigzag shape (please figures 36 suggests zigzag with non-visual mesh structure pages 13, 14, paragraphs 145-150).
Please also see prior art of Mandlik Prashant et al. (US 20180174505 A1) disclosure, figures 2, 3, 6, 8.
ShInya Luchi et al. (US 20170285799 A1) in view of Mandlik Prashant et al. (US 20180174505 A1) fails to suggest the connecting lines having imaginary zigzag shape.
However,  Examiner maintains the connecting lines having imaginary zigzag shape is well known to one ordinary skill in the art as disclosed by prior art of Jee Seok Hyun (US 

Regarding Claim 14, ShInya Luchi  et al. (US 20170285799 A1) suggests in a plan view, the electrode units and the first line overlap the pixel defining layer (please see figure 57 and are spaced apart from the openings (please see figure 57, page 18, 19, paragraphs 188, 192, 193, please also see figure 9, pages 6, 7, paragraphs 101, 102).
Mandlik Prashant et al. (US 20180174505 A1) doe suggests the loop-shaped first lines comprise resistance lines (please see figures 7, 8, pages 2, 4, paragraphs 26, 48).

Regarding Claim 15, ShInya Luchi et al. (US 20170285799 A1) suggests a pad unit comprising pads; second lines electrically connecting first ends of the electrode units to the pad unit; a first signal line electrically connecting first ends of first lines to the pad unit; and a second signal line electrically connecting second ends of the first lines to the pad unit (please see figure 9, pages 6, 7, paragraphs 101 and 012 suggests pad type connection.
 	Further examine maintains using a pad to have interconnect is well known to one ordinary skill in the art as disclosed by prior art of disclosure; HASHIDA; Yasunori et al. (US 20160320879 A1) figures 4, 5, page 5, 6, paragraphs 61-70, 77-80

Regarding Claim 16, ShInya Luchi et al. (US 20170285799 A1) suggests each of the second lines comprises: one or more first portions extending in the first direction; 

Regarding Claim 17, ShInya Luchi et al. (US 20170285799 A1) suggests in response to a touch input, the display device is configured to: detect a position of the touch input based on a change in self-capacitance between the first and second electrodes; and detect a pressure of the touch input based on a change in resistance of the loop-shaped first line (pages 3,4,  paragraphs 68-83 details capacitive touch detection and pages 4, 6, 7,paragraphs 84-87, 101, 102 details regarding the first and second electrodes; and detect a pressure of the touch input based on a change in resistance of the loop-shaped first line).

Regarding Claim 18, Mandlik Prashant et al. (US 20180174505 A1) suggests a temperature compensator (Item R2) disposed between the thin film encapsulation layer  (item #20) and the loop-shaped (Item # 80) first lines (please see figures 1, 2, 8,  suggesting temperature compensator (Item R2) disposed between the thin film encapsulation layer  (item #20) and the loop-shaped (Item # 80) first lines), wherein the temperature compensator comprises temperature compensation resistance lines (please see page 3, paragraph 40), the temperature compensation resistance lines overlapping the resistance lines in a third direction perpendicular to each of the first direction and the second direction (please see figures 2, page 3, paragraphs 38, 39).)


 
Regarding Claim 20, ShInya Luchi et al. (US 20170285799 A1) suggests a Wheatstone bridge circuit (please see figure 14 unit electrically connected to the first line (please see figures 9, 12, 14, pages 6, 7, paragraph 101, 102), wherein the Wheatstone bridge circuit comprises: a first node configured to receive a driving voltage (please see figure 14, pages 9, 10, paragraphs 114-118); a second node connected to a ground (please see figures 14-16 pages 9, 10, paragraphs 114-118), ; a first output node; and a second output node please see figure 14, , wherein a first end of the loop-shaped first line is electrically connected to the first node, and wherein a second end of the first line is electrically connected to the first output node (please see figure 9, 12, 14, suggesting output nodes of the Wheatstone bridge are connected to electrical first line measuring unit  via T!, T2 electrically couple to 72a resistance line or first lines, pages 6, 7, paragraphs 101, 012).


Regarding Claim 21, Mandlik Prashant et al. (US 20180174505 A1) suggests when a touch input is not applied, a resistance value of the temperature compensation resistance line is substantially equal to a resistance value of the loop-shaped first line please see figures 7, 8, pages 2, 4, paragraphs 26, 48, suggests loop-shapes strain resistance, please also see pages 1, 3, paragraphs 7, 38, 39 suggests temperature compensation resistance in a touch screen display)

Regarding Claim 22, ShInya Luchi et al. (US 20170285799 A1) suggests the loop-shaped first lines form strain gauges, the strain gauges comprising mesh holes and body portions (figure 36, page 13, paragraphs 146-148 suggest strain gauges, the strain gauges comprising mesh holes and body portions).
Mandlik Prashant et al. (US 20180174505 A1) does suggests the loop-shaped first lines comprise resistance lines (please see figures 7, 8, pages 2, 4, paragraphs 26, 48).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Applicant is requested to review the cited prior art on USPTO 892’s.
Please see prior art of Won KI Park et al US 20180180700) disclosure; page 2, paragraphs 40-48.
Chen Feng et al. (US 20170010719 A1) disclosure; page 1, paragraph 8, page 2, paragraphs 22-29.
William Stacy et al. (US 20100128002 A1) disclosure; pages 4-6, paragraphs 43-56.
Feng LU et al. (us 20170220180 A1) disclosure; pages 2-4, paragraphs 25-37.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

04-05-2021